DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2011/0243388 A1) in view of Kar (US 2020/0226816 A1; hereafter Kar).

As of Claim 11: Sakaguchi teaches a system for determining automatically a field angle of an image capturing device (¶0011), comprising: at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to (¶¶0088,0090): obtain, by an image capturing device, at least two images (¶¶0039-0040) for determining a field angle of the image capturing device; obtain a field angle range of the image capturing device; and determine the 
Sakaguchi does not explicitly teach “determining a target field angle ; determine the target field angle by matching the at least two images based on the field angle range " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Kar. In particular, Kar teaches determining a target field angle ; determine the target field angle by matching the at least two images based on the field angle range (i.e., see ¶0077,0083,0091,0093,0095,0107,0127,0129) as recited in present claimed invention.
In view of the above, having the system of Sakaguchi and given the well-established teaching of Kar, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Sakaguchi as taught by Kar, since Kar state that such modification would allow target viewpoint renderings may be transmitted as a novel viewpoint image (See Kar ¶0083).

 	As of Claim 16: Sakaguchi teaches in FIGS. 3-4 a method implemented on a computing device having at least one processor (¶¶0088,0090), at least one storage medium, and a communication platform connected to a network, the method comprising: obtaining, by an image capturing device, at least two images (¶¶0046-0047) for determining a field angle of the image capturing device; obtaining a field angle range of the image capturing device; and determining the field angle by matching the at least two images based on the field angle range (¶¶0048-0052).
Sakaguchi does not explicitly teach “determining a target field angle ; determine the target field angle by matching the at least two images based on the field angle range " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Kar. In particular, Kar teaches determining a target field angle ; determine the target field angle by matching the at least two images based on the field angle range (i.e., see ¶0077,0083,0091,0093,0095,0107,0127,0129) as recited in present claimed invention.
In view of the above, having the system of Sakaguchi and given the well-established teaching of Kar, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Sakaguchi as taught by Kar, since Kar state that such modification would allow target viewpoint renderings may be transmitted as a novel viewpoint image (See Kar ¶0083).

As of Claim 20: All the limitations are addressed in claim 1. Moreover, Sakaguchi teaches a non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, directs the at least one processor to perform a method (¶¶0088,0090).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	As of Claim 12: the prior art of record fails to teach or fairly suggest the limitations of claim 12, combination with claim 11, that includes, “the at least two images include a first image obtained in a first view and a second image obtained in a second view, and a first portion of the first image overlaps a second portion of the second image, and to determine the target field angle by matching the at least two images based on the field angle range, the at least one processor is directed to: determine the target field angle by matching the first portion of the first image and the second portion of the second image based on the field angle range.
	As of Claims 13-15, 25-26: Claims 13-15, 25-26 depend from Claim 12 and are objected as allowable subject matters as well.
 	As of Claim 17: the prior art of record fails to teach or fairly suggest the limitations of claim 17, combination with claim 16, that includes, “wherein the at least two images include a first image obtained in a first view and a second image obtained in a second view, and a first portion of the first image overlaps a second portion of the second image, and the determining the target field angle by matching the at least two images based on the field angle range includes: determining the target field 
 	As of Claims 18, 19, 27-29: Claims 18, 19, 27-29 depend from Claim 17 and are objected as allowable subject matters as well.
 	As of Claim 21: the prior art of record fails to teach or fairly suggest the limitations of claim 21, combination with claim 20, that includes, “wherein the at least two images include a first image obtained in a first view and a second image obtained in a second view, and a first portion of the first image overlaps a second portion of the second image, and the determining the target field angle by matching the at least two images based on the field angle range includes: determining the target field angle by matching the first portion of the first image and the second portion of the second image based on the field angle range.”
 	As of Claims 22-24,30: Claims 22-24,30 depend from Claim 21 and are objected as allowable subject matters as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697